Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-8, 15-20 are objected to because of the following informalities:
The dependent claims 2-7 and 16-20 are objected to because the preamble of those claims has potential antecedent basis issues. For example, claim 2 recites “The method of claim 1”, however, it would be clearer if this claim recited “The computer-implemented method of claim 1”, or claim 16 recites “the computer-readable medium of claim 15”, however, it would be clearer if this claim recited “the non-transitory computer-readable medium of claim 15”, instead.
	In claim 1, line 8, the claimed limitation “a preview of the link” should be changed to “the preview of the link” to refer to the preview of the link taught in claim 1, line 4.
	Similarly, in claim 8, line 7 and claim 15, line 7, the claimed limitation “a preview of the link” should be changed to “the preview of the link”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2, 9, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the link content" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
	Similarly, in claim 9, line 2, and claim 16, line 2, the claimed limitation “the link content" lacks of antecedent basis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,963,532. Although the claims at issue are not identical, they are not patentably distinct from each other because at least .
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abbott et al (US 2013/0159082).
	As per claim 1, Abbott teaches a computer-implemented method comprising:
providing an application executable on a client device, the application including an embedded browser integrated therein (para 0046: the preview may be displayed within the same application in which the message is being displayed (e.g., a mail browser));
receiving a request to view a preview of a link provided in a user interface via the embedded browser (para 0046: it may be determined whether the user requested to view the web page preview associated with the email. For example, in step 320, the computing device (e.g., personal computer 114) may determine whether user input was received corresponding to a selection of a control on a displayed user interface (e.g., text box 901 of user interface 900) to request that the preview be displayed);
identifying a preview of the link, the preview comprising a uniform resource locator to show at least a portion of content accessible via the link (para 0051: In step 1103, it is determined whether the user's input is a selection of a link to an external resource. In other words, step 1103 determines whether the user has selected a link to a resource that is external to the application in which the preview is currently displayed. For example, a message being previewed may have originally been delivered along with data to allow the preview application to generate message content displays and interactive features, and those features would be considered internal to the preview. The preview may also contain, however, a link (e.g., an HTTP hyperlink) (URL) to a web page and/or data that was not included in the original previewed message, and that web page or other data may be considered external, and may be accessed using a separate application from the message previewer); and 
displaying the preview in a window of the embedded browser (para 0043: Rather, the web page preview may, for example, be displayed in response to a user requesting to view more information about the subject of the email and/or in response to a user directly requesting to view the web page preview; para 0047: As may be seen in FIG. 10, user interface 1000 may include a preview window 1001 in which the additional and/or enhanced content associated with a preview may be displayed).

As per claim 2, Abbott teaches wherein the embedded browser is configured to access via the link content accessible from a remote computing device (para 0056: If the input is a selection of a link to an external resource (Yes at step 1103), then another application (i.e., an application different than the application used to display the preview) may be initiated to access the data at the destination of the external resource at step 1106. For example, a web browser may be run to access a vendor's web page associated with the link).

As per claim 3, Abbott teaches receiving, by the embedded browser, the request to view the preview of at least the portion of content accessible via the link provided in the user interface (para 0046: it may be determined whether the user requested to view the web page preview associated with the email. For example, in step 320, the computing device (e.g., personal computer 114) may determine whether user input was received corresponding to a selection of a control on a displayed user interface (e.g., text box 901 of user interface 900) to request that the preview be displayed)).

As per claim 4, Abbott teaches identifying the preview based at least on the request (para 0046: Referring again to FIG. 3B, in step 320, it may be determined whether the user requested to view the web page preview associated with the email. For example, in step 320, the computing device (e.g., personal computer 114) may determine whether user input was received corresponding to a selection of a control on a displayed user interface (e.g., text box 901 of user interface 900) to request that the preview be displayed. If it is determined, in step 320, that the user requested to view the preview associated with the message, then in step 321, the preview may be displayed within the same application in which the message is being displayed (e.g., a mail browser)).

As per claim 5, Abbott teaches identifying the preview based at least on one or more portions of the content accessible via the link or on a description of the content (Fig, 9; para 0046: the computing device (e.g., personal computer 114) may determine whether user input was received corresponding to a selection of a control on a displayed user interface (e.g., text box 901 of user interface 900) to request that the preview be displayed).

As per claim 6, Abbott teaches accessing, by the embedded browser, the preview corresponding to the link while the link is being displayed (para 0045: As may be seen in FIG. 9, user interface 900 may include a display of a message in a user's email inbox, as well as a text box 901 which may indicate that the displayed message also includes a web page preview (which is not yet displayed). In the example illustrated in FIG. 9, the displayed message includes a virtual fitting room preview, and a user may access the virtual fitting room preview by selecting (e.g., clicking on) text box 901; para 0043: In each of these examples, the preview may be displayed in a frame or graphical region that is adjacent to, but different from, a frame or graphical region in which the other message contents of the email are displayed. Additionally or alternatively, the preview may be displayed as an overlay, such as an opaque or semi-transparent window that is displayed on top of a display region that includes the other message contents of the email).

As per claim 7, Abbott teaches providing, by the embedded browser, a user interface element to request to preview the link (para 0046: the computing device (e.g., personal computer 114) may determine whether user input was received corresponding to a selection of a control on a displayed user interface (e.g., text box 901 of user interface 900) to request that the preview be displayed).

	As per claim 8-20, the claims disclose similar features as of claims 1 -7, and are rejected based on the same basis as claims 1-7.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/KIM T NGUYEN/Primary Examiner, Art Unit 2454